Citation Nr: 0502258	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  99-13 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for a seizure disorder, 
claimed as secondary migraine headaches.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1982.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 RO decision that denied service 
connection for a seizure disorder as secondary to migraine 
headaches.

In November 2004, the veteran waived her right to a hearing 
in person and presented sworn testimony to the undersigned by 
way of a Videoconference hearing.


FINDINGS OF FACT

1.  A seizure disorder was not shown in active service or for 
many years thereafter.

2.  The weight of the informed medical evidence indicates 
that the veteran has no seizure disorder that is related to 
any incident of military service or to any service-connected 
disability.


CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated by 
service, and is not proximately due to or the result of any 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001).  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  The record shows that 
the veteran was properly notified of the August 1998 RO 
decision that denied her claim of service connection for a 
seizure disorder.  The veteran was issued a statement of the 
case (SOC) (in June 1999), and a supplemental statement of 
the case (SSOCs) (in March 2004).  The Board notes that the 
RO reconsidered the veteran's service connection claim for 
VCAA purposes in a February 2004 rating decision which 
continued the denial of the benefit sought.

The Board concludes that the RO decisions, SOC, SSOC, and 
letters sent to the veteran over the years, particularly the 
March 2002 and the November 2003 VCAA letters informed her 
of: why the evidence on file was insufficient to grant 
service connection; what evidence the record revealed; what 
VA was doing to develop the claim; and what information and 
evidence was needed to substantiate her claim.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was informed 
to submit everything she had with regard to her claims.  
Finally, it is noted the VCAA letter was issued following the 
adverse decision; however, given that VA's duty to notify and 
assist have been fully met, there is no prejudice. Pelegrini 
v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  The 
Court has clearly established that the issuance of documents, 
incorrectly timed, is not fatal.  Archbold v. Brown, 9 Vet. 
App. 124 (1996).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has essentially indicated that all 
relevant records are on file.  It is also noted that the 
veteran was provided a VA examination in July 1998 which 
addresses the nature and etiology of her current disability.  
Given the present circumstances, the Board finds that VA has 
done everything reasonably possible to assist the veteran.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  As such, the Board will proceed with a discussion 
of the merits of the veteran's claims.

General Service Connection Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection for epilepsies may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Continuity of symptomatology is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b); see also Savage v. Gober, 
10 Vet. App. 488 (1997).  Finally, service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service- 
connected disability.  38 C.F.R. § 3.310(a); see also Allen 
v. Brown, 7 Vet. App. 439 (1995).

Factual Background

The Board notes that the veteran is currently in receipt of a 
50 percent evaluation for migraine headaches, a 30 percent 
evaluation for mood disorder, and a total disability 
evaluation based upon individual unemployability.  

In this case, the veteran seeks entitlement to service 
connection for a seizure disorder.  Essentially, she contends 
that her seizure disorder developed as a result of her 
military service and/or her service-connected migraine 
headache disability.   

The veteran's service medical records are entirely negative 
for any complaints, a diagnosis or any treatment of a seizure 
disorder.  

In March 1985, the veteran had an abnormal 
electroencephalogram (EEG) study.  The examiner's impression 
was migraine headaches with normal neurological findings.  

In March 1987, the veteran was admitted to VA for treatment 
for headaches.  Her past medical history was significant for 
a migraine disorder and mitral valve prolapse.  She had two 
EEG studies and a computed tomography (CT) scan.  The two EEG 
interpretations showed multiple bilateral, independent, 
focal, structural lesions which were chronic and 
epileptogenic.  The examiner noted that "if a convulsive 
disturbance is being considered clinically, this type of EEG 
pattern would be most compatible with epilepsy."  A CT scan 
showed asymmetry of the right frontal horn.  It was noted 
that "in light of the markedly abnormal EEG, as well as 
headaches, the patient was started on Dilantin" and other 
medications for severe headaches.  The veteran's EEG 
classification was dysrhythmia, Grade III, generalized.  

In a February 1992 VA examination report to determine whether 
an increased rating for her service-connected headache 
disorder was warranted, the veteran made reference to a past 
abnormal EEG studies that showed seizure-like activities.  

In April 1998, the RO received the veteran's service 
connection claim for a seizure disorder secondary to a 
migraine headache disability.  

In support of her claim, the veteran submitted evidence from 
her Social Security Administration (SSA) disability 
evaluation dated in May 1998.  The examiner's diagnosis was 
"severe headaches - possible seizure migraine."  The 
examiner referenced a past EEG which showed intermittent 
bitemporal wave activity that involved both lobes.  The 
examiner opined that the veteran's headaches were due to 
cerebral dysrhythmia and she was prescribed Dilantin to 
control her headaches.  The examiner stated that the veteran 
"showed evidence of over paroxysmal disorder on the EEGs but 
she has no 'real seizures.'"  The diagnosis was dysrhythmic 
migraine.  Ultimately, the veteran was awarded SSA disability 
benefits for migraine headaches.

In a July 1998 VA examination report, the veteran was 
specifically examined for a seizure disorder.  It was noted 
that the veteran "never had a clinically evident seizure" 
but that she had abnormal EEG readings in the past.  The 
examiner referred to two prior EEGs that were conducted at VA 
which showed activity consistent with a seizure disorder 
without any clinically evident seizures.  

The VA examiner noted the veteran's history of migraine 
headaches and prescribed use of Dilantin, among other 
medications, used to control and alleviate headache pain.  On 
examination, the veteran was alert and appropriate but 
reported memory difficulty.  She had normal range of motion 
in the neck, normal muscle strength with diminished vibratory 
sensation in the feet.  The veteran's migraine disability was 
noted to be "classic with an aura" and had transformed over 
the years to a chronic daily headache.  The examiner stated 
that the veteran "had no evidence of seizure disorder 
despite having abnormal EEGs which would be compatible with a 
seizure disorder."  

A review of the VA medical evidence dated from 1985 to 2003 
reflects similar findings of abnormal EEGs but no clinical 
evidence of seizures.  While it was noted in a March 1999 
neurology note that the veteran had "a history of seizure 
disorder confirmed by EEG since before 1990" there is no 
evidence of any diagnosed seizure disorder.  

In a March 2002 EEG consultation report, the veteran was 
noted to have the mixture of frequencies which caused sharply 
contoured activity, however, it was noted that "the present 
record does not demonstrate unequivocal epileptiform 
features."  The examiner noted that the EEG findings were 
nonspecific but suggested a diffuse or multifocal disturbance 
of cerebral function.  

In an August 2003 clinical report from the veteran's private 
physician, the veteran sought treatment for her headaches and 
abnormal EEGs.  The EEG reports were not made available to 
the physician; and he did not offer any opinion as to what 
might be indicated in terms of treatment without reviewing 
the EEGs.  Past magnetic resonance imaging studies (MRI) 
dated in March 1987, October 1997, and November 1997 were 
reviewed by the physician and appeared to be normal.  A May 
1997 CT scan also appeared to be normal.  

With regard to her seizures, the veteran reported short, 
sharp pains in the parietal region of her head on both sides.  
The episodes occurred throughout the day and last 2 to 3 
minutes, triggered by bothersome noises.  The episodes were 
associated with tingling in the toes and fingers.  The 
veteran could not specify other signs or symptoms associated 
with her seizures.  The veteran was diagnosed with headaches 
and placed on migraine diet and continued pharmacotherapy.  

A November 2003 VA neurological disorders compensation 
examination report reflects that the veteran reported having 
seizures for many years, which had been misdiagnosed as 
migraines.  Following an examination, it was noted that there 
was no evidence of epileptiform discharges on her most recent 
EEG.  It was noted that there was no evidence of a seizure 
disorder despite the fact that she had been on a number of 
anti seizure medications over the year.  It was noted that 
she took Dilantin in order to prevent headaches.   

Analysis

In sum, the Board notes that there is no evidence of a 
seizure disorder, including epilepsy, during service or 
within one year of her service discharge.  The Board 
acknowledges that some post-service medical evidence reflects 
some abnormal EEG findings.  Specifically, in March 1987, it 
was noted that the veteran's EEG pattern was compatible with 
epilepsy.  However, subsequent studies discount this 
impression.  Notably, she underwent a VA compensation 
examination in November 2003 for the specific purpose of 
determining the nature and etiology of any seizures.  
Following an objective evaluation of the veteran, it was 
determined that the veteran did not have a seizure disorder.  
The veteran's use of anti-seizure medicine was noted; 
however, it was explained that she was taking such to reduce 
her headaches.  

Even assuming the veteran does indeed have a chronic seizure 
disorder such as epilepsy there is no evidence linking such 
disorder with a disease or injury in service or to a service-
connected disability, namely migraine headaches. 

The Board has also considered the veteran's November 2004 
Board hearing testimony and numerous statements which are to 
the effect that she has a seizure disorder that is 
etiologically related to her service-connected migraine 
headache disability.  However, while a layperson can attest 
to the visible symptoms or manifestations of a disease or 
disability, his/her belief as to its etiology is not 
probative evidence because only someone qualified by 
knowledge, training, expertise, skill, or education, which 
the veteran is not shown to possess, must provide evidence 
regarding medical knowledge.  See Bostain v. West, 11 Vet. 
App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 492, 
(1992); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The 
Board notes that the veteran's opinion on issues of medical 
fact, diagnosis, or causation is not competent.  The 
competent medical evidence on file, most particularly the 
November 2003 VA examination opinion, that discounts a 
diagnosis of a chronic seizure disorder, is afforded more 
probative value.  

The Board concludes that there is no evidence of a seizure 
disorder either during the veteran's period of active service 
or for many years thereafter.  The available evidence does 
not establish a relationship between the veteran's claimed 
seizure activity and her service-connected migraine 
headaches.  In fact, the most competent medical evidence 
fails to demonstrates that the veteran has a chronic seizure 
disorder despite intermittent evidence of abnormal clinical 
data.  

The benefit-of-the-doubt rule provides that where there is an 
approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  Instead, the great 
weight of evidence is against the veteran's service 
connection claim and, thus, the rule is inapplicable.  The 
claim is denied.




ORDER

Service connection for a seizure disorder is denied. 



_________________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


